Citation Nr: 1118038	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a disorder of the pelvis and femur.  

4.  Entitlement to service connection for a right hip condition, claimed as loss of muscle tissue of the right leg.  

5.  Entitlement to service connection for anemia.  

6.  Entitlement to an initial compensable disability evaluation for uterine fibroids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 through December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a chronic right shoulder disorder.  

2.  The Veteran has not been diagnosed with a chronic low back disorder.  

3.  The Veteran has not been diagnosed with a chronic disorder of the pelvis and femur.  

4.  The record does not demonstrate that the Veteran suffers from loss of muscle tissue of the right lower extremity.  

5.  The record does not demonstrate that the Veteran has suffered from anemia at any time since her separation from active duty.  

6.  The Veteran's uterine fibroids do not require continuous treatment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for establishing entitlement to service connection for a disorder of the pelvis and femur have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for establishing entitlement to service connection for a right hip condition claimed as loss of muscle tissue of the right leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for establishing entitlement to service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.116, Diagnostic Code 7613 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in October 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  While the letter did not discuss increased disability evaluations, that claim (i.e. the claim for a compensable evaluation for uterine fibroids) arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received a VA medical examination in October 2007, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Veteran was scheduled for an additional VA examination in August 2009.  However, the Veteran failed to report to this examination.  VA has received no statement from the Veteran indicating good cause for her failure to report.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Right Shoulder Disorder

The Veteran contends that she is entitled to service connection for a right shoulder disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not have a currently diagnosed disorder of the right shoulder.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that the Veteran suffered from a chronic right shoulder disorder during military service.  According to a January 2000 record, the Veteran had a one and a half month history of left sided neck pain.  She was noted to have crepitus bilaterally at the scapular region with muscle spasms at the left trapezius region.  However, no actual disability of the right shoulder was assigned at this time.  A subsequent evaluation performed in August 2007 revealed no musculoskeletal symptoms.  Therefore, there is no evidence of a chronic right shoulder disorder during military service.  

Subsequent treatment records also demonstrate that the Veteran has not been diagnosed with a disability of the right shoulder since her separation from active duty.  The Veteran was afforded a VA examination of the right shoulder in October 2007, prior to her separation from active duty.  The Veteran reported having recurrent right shoulder pain.  Examination of the right shoulder revealed no tenderness to palpation, swelling or other deformities.  No pain, weakness, fatigability, decreased endurance, or incoordination was noted either.  X-rays of the right shoulder were taken, revealing no fracture or arthritic changes.  Soft tissues were also deemed to be normal.  The examiner concluded that the Veteran had a normal right shoulder.  The record contains no other medical evidence diagnosing the Veteran with any actual disability of the right shoulder and the Veteran has not provided VA with any statements to suggest that she has received such a diagnosis.  

The Veteran was scheduled for an additional VA examination in August 2009.  However, the Veteran failed to report to her scheduled examination.  VA has received no statement from the Veteran as to why she failed to report to this examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a right shoulder disorder.  The record contains no competent evidence diagnosing the Veteran with a chronic right shoulder disorder, and according to the October 2007 VA examination, X-rays revealed the shoulder to be normal.  The Veteran has submitted no other evidence or statement to suggest that she has since been diagnosed with a chronic disability of the shoulder.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of an underlying disorder associated with the Veteran's right shoulder pain, the Board must deny her claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran is competent to testify to her symptomatology of right shoulder pain.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without an actual diagnosis of a right shoulder disorder, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right shoulder disorder must be denied.

Low Back Disorder

The Veteran also contends that she is entitled to service connection for a low back disorder.  However, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with a chronic low back disorder either.  As such, service connection is not warranted.  

The Veteran's service treatment records clearly indicate that she sought treatment for low back pain on numerous occasions during her military service.  The Veteran reported suffering from low back pain in July 1994 for the past year.  An X-ray was performed, revealing no abnormalities of the lumbar spine.  An October 1996 X-ray was also interpreted to reveal a normal lumbar spine.  December 1996 and January 1998 in-service treatment records note that the Veteran suffered from low back pain with prolonged sitting.  A March 2002 record notes that the Veteran experienced lumbar pain when rising.  A diagnosis of sacroiliac sprain was assigned at this time.  A February 2007 record indicates that the Veteran suffered from hypermobility syndrome, and that this syndrome might make a patient more prone to musculoskeletal disorders due to a laxity of the ligaments.  However, no finding of any associated disorder of the lumbar spine was found at this time.  Therefore, while there is certainly evidence of low back symptomatology throughout service, it does not appear that any chronic disability was actually diagnosed during service.  

Prior to her separation from active duty, the Veteran was afforded a VA examination of the spine in October 2007.  The Veteran reported recurrent neck, upper back and low back pain.  It was noted that no diagnosis had been established, and the Veteran did not claim weakness, fatigability, decreased endurance incoordination or flare-ups.  Examination revealed no pain to percussion or pain with repetitive motion.  X-rays revealed no arthritic changes or fractures of the spine, and it was concluded that the Veteran had a normal cervical spine and lumbar spine.  She was found to have very mild rotary scoliosis of the thoracic spine, but this was deemed to be essentially normal.  The examiner diagnosed the Veteran with recurrent neck and low back pain with no established diagnosis.  

The record contains no other medical evidence diagnosing the Veteran with an actual disorder of the spine.  As noted in the previous section, the Veteran was scheduled for an additional VA examination in August 2009.  However, the Veteran failed to report to this examination, and as such, the Board must decide the Veteran's claim based on the current evidence of record.  See 38 C.F.R. § 3.655(b).  The Veteran has also not submitted any statements suggesting that she has in fact been diagnosed with a chronic disability of the spine.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a low back disorder.  There is no evidence of record diagnosing the Veteran with a chronic disorder of the spine and X-rays taken in October 2007 revealed the spine to be normal.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of an underlying disorder associated with the Veteran's low back pain, the Board must deny her claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board again recognizes that the Veteran is competent to testify to symptomatology such as low back pain.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  Without an actual diagnosis of a low back disorder, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disorder must be denied.

Pelvis/Femur Disorder

The Veteran also contends that she is entitled to service connection for a disorder of the pelvis and femur.  However, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with a chronic disorder involving either the pelvis or the femur.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that she complained of pain in the pelvis, hip and femur during active military service.  A December 2006 record notes that the Veteran had crepitus of the right femur.  However, no disability associated with this finding was diagnosed.  An X-ray performed at this time also found the Veteran's right hip to be unremarkable.  According to a March 2007 treatment record, a magnetic resonance image (MRI) was unremarkable.  The examining physician noted that it was unclear exactly what the etiology of the Veteran's symptoms was.  A diagnosis of arthropathy of the pelvis was assigned at this time.  The Veteran was also noted to have a diagnosis of bursitis trochanteric during an August 2007 outpatient visit.  

Prior to her separation from active duty, the Veteran was afforded a VA examination in October 2007.  The Veteran reported recurrent right hip pain.  It was noted that there were no complaints referable to the pelvis and that a definitive diagnosis had not been established.  The examiner noted that the Veteran reported that one doctor told her she had bursitis while another told her that she did not.  Examination revealed no obvious muscle loss and no pain upon repetitive motion.  Flexion was to 105 degrees, extension was to 40 degrees, abduction was to 40 degrees, adduction was to 30 degrees, external rotation was to 30 degrees and internal rotation was to 30 degrees.  X-rays revealed no arthritic changes or fractures, and the soft tissues appeared normal.  The right hip was interpreted to be normal and the examiner diagnosed the Veteran with recurrent right hip pain with no definitive diagnosis.

The record contains no other medical evidence assigning a definitive diagnosis to the right hip.  As already discussed, the Veteran was scheduled for an additional VA examination in August 2009.  However, the Veteran failed to report to this examination, and as such, the Board must decide the Veteran's claim based on the current evidence of record.  See 38 C.F.R. § 3.655(b).  The Veteran has also not submitted any statements suggesting that she has in fact been diagnosed with a chronic disability of the right hip since her separation from active duty.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a disorder of the hip, pelvis or femur.  While the Veteran certainly complained of right hip and leg pain during military service, there is no evidence of record diagnosing the Veteran with such a disorder since her separation from active duty.  In fact, X-rays taken in October 2007 revealed the hip to be normal.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of an underlying disorder associated with the Veteran's pelvis or femur, the Board must deny her claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board again recognizes that the Veteran is competent to testify to symptomatology such as pain.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  Without an actual diagnosis of a disorder of the hip, pelvis or femur, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a disorder of the hip, pelvis or femur must be denied.

Loss of Muscle Tissue of the Right Lower Extremity

The Veteran also contends that she is entitled to service connection for a disorder of the right hip.  Specifically, the Veteran is seeking service connection for what she has claimed as loss of muscle tissue of the right lower extremity.  However, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with such a disorder.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the Veteran was noted to have a history of muscle cramps in the thigh during outpatient treatment in August 2007.  However, there is no evidence of actual loss of muscle tissue of the right lower extremity at any time during active duty.  

Prior to her separation from active duty, the Veteran was afforded a VA examination in October 2007.  The Veteran reported recurrent right hip pain.  However, examination revealed no obvious muscle loss of the right lower extremity.  There was some loss of subcutaneous tissue, but this was due to a steroid shot the Veteran had received for pain.  No disability related to muscle loss of the right lower extremity was assigned.  

The record contains no other medical evidence diagnosing a medical condition manifested by muscle loss of the right lower extremity.  As already discussed, the Veteran was scheduled for an additional VA examination in August 2009.  However, the Veteran failed to report to this examination, and as such, the Board must decide the Veteran's claim based on the current evidence of record.  See 38 C.F.R. § 3.655(b).  The Veteran has also not submitted any statements suggesting that she has in fact been diagnosed with a disability associated with muscle loss of the right lower extremity since her separation from active duty.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for loss of muscle tissue of the right lower extremity.  There is no evidence of record diagnosing the Veteran with such a disorder and the October 2007 VA examiner found no obvious muscle loss.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of an underlying disorder associated with the Veteran's right lower extremity, the Board must deny her claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a loss of muscle tissue of the right lower extremity must be denied.

Anemia

The Veteran also contends that she is entitled to service connection for anemia.  However, the evidence of record does not demonstrate that the Veteran suffered from chronic anemia during military service, or, that she has suffered from anemia since her separation from active duty.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that she was found to be anemic during active military service.  A December 1988 treatment record indicates that the Veteran had a history of anemia.  Also, according to a July 1994 in-service treatment record, the Veteran was suffering from anemia secondary to hemoglobinopathy.  This is a genetically inherited disorder caused by abnormalities of hemoglobin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 851 (31st ed. 2007).  Subsequent in-service treatment records fail to suggest continuing treatment for anemia.  Nonetheless, there is clearly evidence of treatment for anemia early in the Veteran's military service.  

Testing performed near the time of the Veteran's separation from active duty does not demonstrate that she continued to suffer from anemia.  The Veteran was afforded a VA examination prior to her separation from service in October 2007.  It was noted that the Veteran had no knowledge of anemia.  A blood sample was analyzed, revealing the Veteran's hemoglobin to be within normal limits.  Specifically, it was found to be 12.7 grams/deciliter.  No diagnosis of anemia was assigned at this time.  

The record contains no other medical evidence diagnosing anemia following the Veteran's separation from active duty.  As already discussed, the Veteran was scheduled for an additional VA examination in August 2009.  However, the Veteran failed to report to this examination, and as such, the Board must decide the Veteran's claim based on the current evidence of record.  See 38 C.F.R. § 3.655(b).  The Veteran has also not submitted any statements suggesting that she has suffered from anemia since her separation from active duty.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for anemia.  The Board is not disputing that the Veteran was found to be anemic during active military service.  However, this appears to have resolved prior to her separation from active duty.  Blood work performed in October 2007 revealed normal hemoglobin levels and the record contains no other evidence diagnosing anemia.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of anemia, the Board must deny her claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for anemia must be denied.

Increased Disability Evaluation for Uterine Fibroids

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  




Facts and Analysis

The Veteran contends that she is entitled to a compensable disability evaluation for her uterine fibroids.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's uterine fibroids have not been compensably disabling at any time during the pendency of her appeal.  As such, the claim must be denied.  

The Veteran was granted service connection for uterine fibroids in the currently appealed May 2008 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7613, effective as of January 1, 2008.  The Veteran submitted a timely notice of disagreement to the assigned rating in July 2008.  The RO confirmed the previously assigned disability rating in a September 2008 statement of the case (SOC).  The Veteran appealed this decision to the Board in September 2008.  

Prior to her separation from active duty, the Veteran was afforded a VA gynecological examination in October 2007.  It was noted that the Veteran was diagnosed with uterine fibroids in March 2007 and that she had not had any specific treatment for this condition.  The examiner diagnosed the Veteran with uterine fibroids with associated dysmenorrheal.  The Veteran was scheduled for another VA gynecological examination in August 2009.  However, the Veteran failed to report to this examination and she has not provided VA with any statement of good cause for her failure to report.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When a claimant fails to report for an examination scheduled in conjunction with an increased rating claim, the claim shall be denied.  Id.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for her uterine fibroids.  Under Diagnostic Code 7613, a 10 percent disability rating is assigned for symptoms that require continuous treatment.  38 C.F.R. § 4.116.  The record contains no medical evidence suggesting that the Veteran is treated for uterine fibroids and the Veteran has not provided any lay statements to suggest that she is receiving treatment.  As such, the claim must be denied.  

The Board has also considered whether the Veteran's uterine fibroids present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, there is no evidence of occupational impairment, frequent hospitalization, or any medical treatment.  Also, the rating criteria reasonably describe the Veteran's disability level and symptomatology in this case and provide for a greater evaluation for additional or more severe symptoms.  As such, her disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court in the case of Fenderson v. West would be in order.  See 12 Vet. App. 119 (1999).  However, the record contains no medical or lay evidence to suggest that the Veteran's uterine fibroids have required treatment at any time during the pendency of her claim.  As such, staged ratings are not warranted.  





ORDER

Entitlement to service connection for a right shoulder disorder is denied.  

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a disorder of the pelvis and femur is denied.  

Entitlement to service connection for a right hip condition, claimed as loss of muscle tissue of the right leg, is denied.  

Entitlement to service connection for anemia is denied.  

Entitlement to a compensable disability evaluation for uterine fibroids is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


